Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura et al. (U.S. Patent No. 9,657,230). 
Okumura et al. discloses a compound, corresponding use thereof said compound in a liquid crystal composition and corresponding use thereof said composition in a liquid crystal display device, characterized in that said compound is inclusive of that of the present formula as generally represented therein by the compound of general formula (1):
    PNG
    media_image1.png
    172
    706
    media_image1.png
    Greyscale
 (column 5, line 10), and formulae (1-1) through (1-3) 
    PNG
    media_image2.png
    398
    438
    media_image2.png
    Greyscale
(column 6, line 40), and more specifically, as represented therein by the compounds of formulae (1-a) through (1-s) 
    PNG
    media_image3.png
    283
    439
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    739
    450
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    308
    447
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    952
    457
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    793
    428
    media_image7.png
    Greyscale
(column 7, line 13+). The liquid crystal compositions of each of the following Examples 18 and 19, containing compounds inclusive of those of the present formula (1), are further characterized in that they also comprise a combination of: compounds inclusive of the compounds of the present formula II-1-a, as represented by 3-HH-V, compounds inclusive of the compounds of the present formula II-2-a, as represented by 3-HH-V1, compounds inclusive of the compounds of the present formula II-4, as represented by V2-BB(F)B-1, and 

    PNG
    media_image8.png
    337
    430
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    298
    435
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    138
    441
    media_image10.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722


/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722